               Case 5:20-mj-71533-MAG Document 17 Filed 07/29/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SLOAN HEFFRON (CABN 285347)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Sloan.heffron@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION

13   UNITED STATES OF AMERICA,                        ) NO. 20-CR-71533 MAG
                                                      )
14           Plaintiff,                               ) STIPULATION TO EXCLUDE TIME;
                                                      ) [PROPOSED] ORDER
15      v.                                            )
                                                      )
16   PRADEEP CHIKKU,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The parties appeared (virtually) before the Court on July 29, 2021 for a status conference.
20 Defendant Pradeep Chikku was present (via Zoom) and was represented by Adam G. Gasner, who also

21 appeared via Zoom. Assistant United States Attorney Sloan Heffron appeared for the government (via

22 Zoom). At the hearing, the parties jointly requested to return before the Court on August 25, 2021 for an

23 arraignment on an information or indictment. The parties also jointly requested that time be excluded

24 from July 29, 2021 through August 25, 2021 for the effective preparation of defense counsel. The Court

25 set the matter for August 25, 2021 for arraignment on the information or indictment.

26           To date, the government has made four productions of discovery to the defense, and the defense
27 is still in the process of reviewing the discovery. For this reason and as further stated on the record at

28 the status conference, the parties stipulate and agree that excluding time from July 29, 2021 through

     STIPULATION AND [PROPOSED] ORDER
     No. 20-CR-71533-MAG                                                                         v. 7/10/2018
              Case 5:20-mj-71533-MAG Document 17 Filed 07/29/21 Page 2 of 3




 1 August 25, 2021 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(A),

 2 (B)(iv). Additionally, with the consent of the defendant, and taking into account the public interest in

 3 the prompt disposition of criminal cases, the parties stipulate and agree that there is good cause to extend

 4 the 30-day time period for the filing of an information or indictment. The parties stipulate and agree that

 5 this extension of time will permit defense counsel the reasonable time necessary for effective

 6 preparation, taking into account the exercise of due diligence, and that the ends of justice served by this

 7 exclusion of time outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 8 § 3161.

 9

10          IT IS SO STIPULATED.

11

12 DATED: July 29, 2021                                   STEPHANIE M. HINDS
                                                          Acting United States Attorney
13

14                                                          /s/
                                                          SLOAN HEFFRON
15                                                        Assistant United States Attorney
16

17
                                                            /s/
18                                                        ADAM G. GASNER
                                                          Counsel for Defendant Pradeep Chikku
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     No. 20-CR-71533-MAG                                                                        v. 7/10/2018
              Case 5:20-mj-71533-MAG Document 17 Filed 07/29/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on July 29, 2021, and for good cause shown, the Court finds that failing to exclude time from July

 4 29, 2021 through August 25, 2021 would unreasonably deny defense counsel the reasonable time

 5 necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

 6 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time between

 7 July 29, 2021 and August 25, 2021 from computation under the Speedy Trial Act outweigh the best

 8 interests of the public and the defendant in a speedy trial.

 9          Accordingly, IT IS HEREBY ORDERED that the time from July 29, 2021 through August 25,

10 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

11 (B)(iv). Based on the exclusions set forth above, and with the consent of the defendant, the Court finds

12 good cause for extending the 30-day time period for an indictment under the Speedy Trial Act. 18

13 U.S.C. § 3161(b).

14

15          IT IS SO ORDERED.

16
            July 29, 2021
17 DATED: ____________________________

18                                                                HONORABLE SUSAN VAN KEULEN
                                                                  United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     No. 20-CR-71533-MAG                                                                         v. 7/10/2018
